Citation Nr: 1819315	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  12-18 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in
Wichita, Kansas


THE ISSUE

Entitlement to increased initial ratings for degenerative disc disease of the thoracolumbar spine, which is currently rated as 10 percent disabling prior to March 31, 2016, and as 20 percent disabling therefrom.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1995 to February 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This case is now under the jurisdiction of the VA RO in Wichita, Kansas.

In June 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The Board remanded this case in November 2014 and October 2017.

The record reflects that a May 2017 rating decision granted the Veteran entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  The Veteran has not appealed any aspect of that decision, to include the effective date assigned for the grant of a TDIU.  Therefore, the issue of entitlement to a TDIU is not currently before the Board on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's service-connected lumbar spine disability manifested in ankylosis of the spine or in in intervertebral disc syndrome productive of incapacitating episodes at any time during the relevant rating period.

2.  For the relevant rating period prior to March 31, 2016, the evidence of record shows that the Veteran's service-connected lumbar spine disability manifested in pain and limitation of motion with forward flexion of greater than 60 degrees.

3.  For the period from March 31, 2016, to September 15, 2016, the evidence of record shows that the Veteran's service-connected lumbar spine disability manifested in pain and limitation of motion with forward flexion of greater than 30 degrees.

4.  For the period from September 16, 2016, the evidence of record shows that the Veteran's service-connected lumbar spine disability manifested in pain and limitation of motion with forward flexion less than 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 10 percent prior to March 31, 2016, for degenerative disc disease of the thoracolumbar spine are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.71a, Diagnostic Codes 5242 and 5243 (2017).

2.  The criteria for entitlement to an initial rating in excess of 20 percent for the period from March 31, 2016, to September 15, 2016, for degenerative disc disease of the thoracolumbar spine are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.71a, Diagnostic Codes 5242 and 5243 (2017).

3.  The criteria for entitlement to an initial rating of 40 percent, and no higher, for degenerative disc disease of the thoracolumbar spine are met from September 16, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.71a, Diagnostic Codes 5242 and 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for increased initial ratings for degenerative disc disease of the thoracolumbar spine arises from his disagreement with the initial rating awarded following the grant of service connection for that disability.  In such appeals, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  In this case, the RO provided the Veteran the required statement of the case in June 2012.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning higher initial ratings.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records, Social Security Administration records, and identified and available private treatment records have been obtained and associated with the record.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in February 2012, March 2016, and March 2017.  The examiners examined the Veteran, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In a March 2018 statement, the Veteran's representative noted that the Veteran "has not been afforded a compensation examination to evaluate his back disorder in at least one year", but provides no other arguments as to why another VA examination is required in this case.  The Board notes that the mere passage of time is not a basis for requiring a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Moreover, the record in this case does not show that there has been a material change in the service-connected thoracolumbar spine disability since the March 2017 VA examination such that the 40 percent rating, which is granted herein from September 16, 2016, may be incorrect and that reexamination is required.  See 38 C.F.R. § 3.327.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's appeal for increased initial ratings and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the appeal adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remands

As noted in the Introduction, the Board remanded this case in November 2014 and October 2017.  The November 2014 Board remand directed the Agency of Original Jurisdiction (AOJ) to obtain any outstanding VA treatment records, provide the Veteran a VA examination to assess the current severity of the service-connected thoracolumbar spine disability, and then readjudicate the appeal and issue a supplemental statement of the case, if warranted.  Pursuant to that remand, the AOJ obtained the Veteran's outstanding VA treatment records, provided the Veteran a VA examination in March 2016, and readjudicated the appeal in an April 2016 supplemental statement of the case.

The October 2017 Board remand directed the AOJ to readjudicate the appeal in consideration of the evidence received since the April 2016 supplemental statement of the case.  The AOJ completed that directive by issuing a December 2017 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the November 2014 and October 2017 Board remands.  See 38 U.S.C. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in June 2013.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his service-connected thoracolumbar spine disability.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might further substantiate the appeal was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Analysis

The Veteran seeks increased initial ratings for his service-connected degenerative disc disease of the thoracolumbar spine.  The disability is currently rated as 10 percent disabling from April 19, 2011, the date of receipt of his claim for service connection for that disability, through March 30, 2016, and as 20 percent disabling from March 31, 2016.  The applicable rating period is from April 19, 2011, the effective date for the award of service connection for the disability, through the present.  See 38 C.F.R. § 3.400.

At the June 2013 Board hearing, the Veteran testified that his service-connected thoracolumbar spine disability causes spasms and burning, tingling pain.  At times he will have severe pain, which causes him to "seek the most comfortable position I can get" and lasts from 30 minutes to days.  If he drives for an hour, he must stop and get out to stretch.  He does not mow grass anymore.  He must use a rail when climbs stairs, and must rest once he has finished climbing the stairs.  He no longer can play baseball and can only walk his dogs around the block.  His service-connected thoracolumbar spine disability has negatively affected his intimacy with his wife.

The Veteran's service-connected lumbosacral spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, which pertains to degenerative arthritis of the spine.  Diagnostic Code 5242 directs that degenerative arthritis of the spine be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Initially, the Board finds that the evidence of record does not reflect that the Veteran had favorable or unfavorable ankylosis of the thoracolumbar spine at any point during the relevant rating period.  The medical treatment records do not show a finding or diagnosis of ankylosis of the thoracolumbar spine.  The February 2012, March 2016, and March 2017 VA examiners all indicated that the Veteran does not have ankylosis of the thoracolumbar spine.  The Veteran has not contended that he has ankylosis of the thoracolumbar spine.  Thus, the Board concludes that the evidence of record does not show that the criteria for entitlement to higher initial ratings under Diagnostic Code 5242 based on ankylosis of the thoracolumbar spine were met at any time during the relevant rating period.

In regard to the other rating criteria under Diagnostic Code 5242, the Board has carefully reviewed the medical treatment evidence of record.  The records show that the Veteran has reported back pain with spasms that limit his ability to perform many activities.  However, aside from the three treatment records discussed below, they do not contain any range-of-motion measurements for the lumbar spine.  As such, aside from the three treatment records discussed below, the medical treatment evidence of record does not provide information relevant to rating the Veteran's service-connected thoracolumbar spine disability based on limited motion.

At the February 2012 VA examination, range-of-motion testing revealed forward flexion to 90 degrees or greater.  The Veteran showed objective evidence of painful motion beginning at 80 degrees.  He had no additional loss of function or range of motion following repetitive-use testing.  He had localized tenderness or pain to palpation to the right lumbar area at L5, but did not demonstrate guarding, abnormal gait, or muscle spasm.  He had normal muscle strength and reflexes, and he had no atrophy.  Sensory testing was also normal, and the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  He did not report that flare-ups impact the function of the thoracolumbar spine.  The examiner indicated that the Veteran did not have intervertebral disc syndrome (IVDS) of the thoracolumbar spine.

At the March 31, 2016 VA examination, the Veteran reported that his back pain occurs daily and has been constant since 2001.  He rated the pain as 6 out of 10 upon arising in the morning, and that it is 9 out of 10 by the time he goes to bed.  He estimated that his pain begins after walking one block or less than five minutes, sitting for 20 minutes, standing for 20 minutes, carrying his six-week old son for more than five minutes, washing two dishes, or driving for 30 minutes.  He reported flare-ups hourly since 2013 without re-injury.  He also reported radiating pain to both legs since 2011.  On examination, range-of-motion testing revealed forward flexion to 45 degrees.  Pain was noted on examination, but the examiner opined that the pain does not result in or cause functional loss.  The Veteran did not show evidence of pain on weight bearing.  The Veteran had no additional loss of function or range of motion following repetitive-use testing.  The Veteran had localized tenderness or pain to palpation to the paraspinal muscles.  The examiner opined that she could not provide an opinion as to whether the Veteran experiences additional functional loss during flare-ups or on repetitive use over time because there is no conceptual or empirical basis for making such a determination without directly observing function under such circumstance.  The Veteran did not demonstrate guarding, abnormal gait, or muscle spasm.  He had normal muscle strength and reflexes, and he had no atrophy.  Sensory testing was also normal, but the Veteran did have radicular pain.  The examiner indicated that the Veteran had moderate constant pain to the bilateral lower extremities and mild paresthesias and/or dysesthesias in the bilateral lower extremities, and that, overall, the radiculopathy was moderate in severity.  The examiner indicated that the Veteran has IVDS of the thoracolumbar spine, but that he did not have any episodes of acute signs and symptoms due to the IVDS that required bed rest prescribed by a physician and treatment by a physician in the prior 12 months.

An April 2016 medical treatment note included in the Veteran's Social Security Administration records shows that the Veteran had 45/90 degrees of flexion of the thoracolumbar spine with pain.  A May 2016 medical treatment record shows that he had 75/90 degrees of flexion with pain.  However, a September 16, 2016 medical treatment note indicates that he had flexion only to 10 degrees.

At the March 2017 VA examination, the Veteran reported constant mid-low back pain, which he described as a deep soreness rated as 7 out of 10 and increasing to 8 to 9 out of 10.  The pain worsens with walking, sitting, and standing and affects his ability to do "most normal things" such as shopping and playing with his children.  On examination, range-of-motion testing revealed forward flexion to 20 degrees.  Pain was noted on examination, but the Veteran did not show evidence of pain on weight bearing.  Following repetitive-use testing, the Veteran had forward flexion to only 10 degrees.  The Veteran had localized tenderness or pain to palpation to the lumbar paraspinal muscles.  The examiner opined that she could not provide an opinion as to whether the Veteran experiences additional functional loss during flare-ups or on repetitive use over time because there is no conceptual or empirical basis for making such a determination without directly observing function under such circumstance.  The Veteran did not demonstrate guarding, or muscle spasm.  He had an exaggerated gait and used a cane.  He had normal muscle strength and reflexes, and he had no atrophy.  Sensory testing was also normal.  Neurological testing revealed moderate paresthesias and/or dysesthesias of the bilateral lower extremities, but the Veteran did not have complete or incomplete paralysis of any nerve group.  The examiner indicated that the Veteran does not have IVDS with episodes of acute signs and symptoms due to the IVDS that required bed rest prescribed by a physician and treatment by a physician in the prior 12 months.

Accordingly, the record does not show that the Veteran had a forward flexion of the thoracolumbar spine of 60 degrees or less, a combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis such prior to March 31, 2016, such that a rating in excess of 10 percent was warranted during that period under Diagnostic Code 5242.  Specifically, at the February 2012 VA examination, the Veteran had forward flexion to 90 degrees or greater with pain at 80 degrees, did not report flare-ups, and did not have additional functional loss following repetitive use testing.  The Veteran had forward flexion to 45 degrees at the March 31, 2016 VA examination, which corresponds to the criteria for a 20 percent rating under Diagnostic Code 5242.  Although the Veteran reported a history of increased symptomatology in his service-connected thoracolumbar spine disability at the March 2016 VA examination, the record simply does not show that the Veteran met the criteria for a rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine prior to March 31, 2016, the date of the VA examination.  Therefore, the Board concludes that the criteria for entitlement to an initial rating in excess of 10 percent prior to March 31, 2016, for degenerative disc disease of the thoracolumbar spine are not met.  See 38 C.F.R. § 3.400.

For the period from March 31, 2016, to September 15, 2016, the record does not show that the Veteran had forward flexion of the thoracolumbar spine of 30 degrees or less.  Specifically, at the March 2016 VA examination, he had forward flexion to 45 degrees with no additional functional loss on repetitive-use testing.  The medical treatment records dated in April 2016 and May 2016 show measured forward flexion of 45/90 and 75/90, respectively.  The Veteran first demonstrated a forward flexion of 30 degrees or less on September 16, 2016.  The record simply does not show that the Veteran met the criteria for a rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine at any time prior to September 16, 2016.  Therefore, the Board concludes that the criteria for entitlement to an initial rating in excess of 20 percent for the period from March 31, 2016, to September 15, 2016, for degenerative disc disease of the thoracolumbar spine are not met.  See 38 C.F.R. § 3.400.

However, the record shows that the Veteran met the criteria for a rating of 40 percent, and no higher, under Diagnostic Code 5242 from September 16, 2016.  On that date, he had a measured forward flexion to 10 degrees, which corresponds to a rating of 40 percent under Diagnostic Code 5242.  He had a similar level of impairment at the March 2017 VA examination, when he had a measured forward flexion to 20 degrees on initial testing and to 10 degrees following repetitive-use testing.  Accordingly, the Board finds that the criteria for entitlement to an initial rating of 40 percent, and no higher, for degenerative disc disease of the thoracolumbar spine are met from September 16, 2016.

The Board notes that higher ratings are available for disabilities of the spine when rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, relating to IVDS.  Under that diagnostic code, a 20 percent rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Ratings of 40 percent or 60 percent are assigned where the incapacitating episodes occur more frequently.  For purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. Note (1).  In this case, the Veteran testified at the June 2013 Board hearing that he will rest in bed during exacerbations in his thoracolumbar spine symptoms.  However, the record does not show that he has required bed rest prescribed by a physician and treatment by a physician.  Rather, the Veteran's periods of bed rest appear to be self-imposed and not based on the advice or prescription from a physician.  In addition, the February 2012, March 2016, and March 2017 VA examiners all opined either that the Veteran does not have IVDS or that he does have IVDS, but that the condition has not required bed rest prescribed by a physician and treatment by a physician.  In view of the foregoing, the Board finds that the evidence of record does not show that higher initial ratings were warranted at any time under Diagnostic Code 5243.

The Board has considered whether the Veteran was entitled to a higher initial ratings under the criteria set forth in DeLuca.  The Board again notes that, under Diagnostic Code 5242, a rating in excess of 40 percent is warranted only when there is ankylosis of the thoracolumbar spine.  Thus, where a veteran is rated as 40 percent disabled under Diagnostic Code 5242, additional functional loss during flare-ups or on repetitive use will not result in a higher rating absent a showing of ankylosis of the thoracolumbar spine.  In this case the Veteran is not entitled to a rating in excess of 40 percent during the period since September 16, 2016, based on additional functional loss because the record does not show that his service-connected degenerative disc disease of the thoracolumbar spine manifested in or approximated the severity of ankylosis during that period.

In regard to the other portions of the relevant rating period, the Veteran did not report flare-ups in his symptoms at the February 2012 VA examination and repetitive-use testing conducted at that examination did not reveal additional functional loss.  Repetitive-use testing conducted at the March 2016 VA examination did not reveal additional functional loss, and the examiner opined that she could not provide an opinion as to whether the Veteran experiences additional functional loss during flare-ups or on repetitive use over time because there is no conceptual or empirical basis for making such a determination without directly observing function under such circumstance.  The medical treatment evidence of record shows that the Veteran has reported pain and weakness, but it does not establish that his symptoms manifested during flare-ups or on repetitive use to a degree that more nearly approximates the criteria for a higher disability rating under Diagnostic Code 5242.  See DeLuca, 8 Vet. App. 202.  The Board finds that the Veteran's complaints of pain and other symptoms did not impair his functioning to the degree required to more closely approximate the criteria for a higher rating under the relevant diagnostic codes.  See Mitchell, 25 Vet. App. 32.

The Board further notes that Note (1) under Diagnostic Code 5242 directs that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Therefore, the Board has also considered whether the Veteran is entitled to increased ratings for his service-connected radiculopathy of the bilateral lower extremities, which is associated with the service-connected degenerative disc disease of the thoracolumbar spine.  The Veteran is currently in receipt of a 20 percent ratings from March 31, 2016, for his service-connected radiculopathy for each lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8520, which pertains to paralysis of the sciatic nerve.  Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis; a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis.  In this case, the February 2012 VA examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  At the June 2013 Board hearing, the Veteran testified that he had "very little" pain that goes down into the legs.  The March 2016 and March 2017 VA examiners indicated that the Veteran's radiculopathy was no worse than moderate in severity.  In view of the evidence of record, the Board concludes that, although the Veteran reported some radicular pain prior to the March 2016 VA examination, there is no indication in the record that such pain was equivalent to at least mild incomplete paralysis of the sciatic nerve.  In addition, there is no indication in the record that the Veteran's radicular pain was equivalent to any greater than moderate incomplete paralysis at any time since March 31, 2016.  Therefore, the Board concludes that the record does not show that a compensable rating was warranted for the radiculopathy of the right lower extremity or the left lower extremity at any time prior to March 31, 2016, the date of the March 2016 VA examination, or in excess of 20 percent at any time since March 31, 2016.

Finally, the Board notes that, in the March 2018 statement, the Veteran's representative stated, "The Veteran requests . . . an extra-schedular rating based on exceptional and unusual symptoms and severity to service-connected disability."  The representative did not put forth any particular theories as to why an extra-schedular rating is warranted for the service-connected degenerative disc disease of the thoracolumbar spine or identify any specific exceptional or unusual symptoms.

An extra-schedular disability rating is assigned when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See, e.g., Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  However, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected thoracolumbar spine disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected thoracolumbar spine disability with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  Specifically, the Veteran has reported back pain that limits his ability to be active and to ambulate.  On examination, he has demonstrated limited motion, objective signs of pain, and neurological impairment.  The rating schedules for all musculoskeletal disabilities contemplate functional loss caused by pain, stiffness, and limitation of range of motion.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, walking, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the symptoms experienced by the Veteran are not considered exceptional or unusual and any functional loss has been adequately considered under the schedular rating criteria.  Furthermore, the Veteran's neurological impairment is considered through his separate ratings for radiculopathy of the bilateral lower extremities.  The Board notes that the Veteran has also been service connected for a somatic symptom disorder associated with the service-connected thoracolumbar spine disability, and that his rating for that disability contemplates his depression, anxiety, difficulty in establishing and maintaining effective work and social relationships, and other psychiatric manifestations of the service-connected thoracolumbar spine disability.  The award of an extra-schedular rating for the service-connected thoracolumbar spine disability based on those symptoms would therefore constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  Thus, the symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by his current schedular ratings.  Therefore, referral for extra-schedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board therefore finds that the criteria for an initial rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine prior to March 31, 2016, and for an initial rating in excess of 20 percent during the period from March 31, 2016, to September 15, 2016, have not been met.  However, the criteria for an initial rating of 40 percent, and no higher, have been from September 16, 2016 through the present.  To the extent the Veteran seeks entitlement to initial ratings higher than those previously provided and those provided herein, the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine prior to March 31, 2016, is denied.

Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine during the period from March 31, 2016, to September 15, 2016, is denied.

Entitlement to an initial rating of 40 percent, and no higher, is granted from September 16, 2016, for degenerative disc disease of the thoracolumbar spine.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


